COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Harris County Appraisal District v. American Multi-Cinema,
                            Inc. (Studio 30 and Gulfpoint 30 Movie Theaters)

Appellate case number:      01-18-00786-CV

Trial court case number:    2016-50054

Trial court:                55th District Court of Harris County

       Appellant, Harris County Appraisal District, timely filed a notice of appeal on
August 29, 2018, from the final judgment signed by the trial court on June 4, 2018, in this
property tax appeal after timely requesting findings of fact and conclusions of law on June
25, 2018. See TEX. R. APP. P. 26.1(a)(4). Appellant filed a docketing statement on
September 10, 2018, indicating that both the clerk’s and reporter’s records had been
requested and paid for, and that Gina Jackson was the official court reporter. Although the
records were due on November 1, 2018, and the clerk’s record was filed on November 7,
2018, the reporter’s record has not been timely filed.

       This Court’s November 5, 2018 Order had ordered the official or substitute court
reporter to file the reporter’s record within 30 days of that Order. On December 7, 2018,
because the reporter’s record had not been timely filed, this Court ordered the official or
substitute court reporter to file the reporter’s record within 30 days of that order or this
Court would issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record. According to the district court’s website, no court
reporter is currently assigned to the 55th District Court of Harris County.

       The trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See TEX. R. APP. P. 35.3(c). To date, because neither the reporter’s
record nor an information sheet has been timely filed by the court reporter, this Court must
abate this case for a show-cause hearing.

     Accordingly, we sua sponte abate and remand this appeal for the trial court to
immediately conduct a hearing at which the original court reporter, Gina Jackson, or the
substitute reporter, and counsel for the appellant and appellee shall be present. At the
hearing, the court shall determine whether the reporter’s record of the trial hearing(s) is
lost or destroyed and, if so, enter findings of fact and conclusions of law as to whether the
record is necessary to the appeal’s resolution and, if it cannot be replaced by agreement of
the parties, whether appellant is entitled to a new trial. See TEX. R. APP. P. 34.6(f)(2)-(4).

       If the trial court determines that the reporter’s record is not lost or destroyed, it
should: (1) determine the reason for the failure to file the record; (2) establish a date certain
when the record will be filed, in no event more than 20 days from the date of the hearing;
and (3) make findings of fact and conclusions of law as to whether Gina Jackson, the court
reporter, should be held in contempt of court for failing to file, or to make arrangements
for another reporter to file, the reporter’s record timely as ordered.

        The court coordinator of the trial court shall set a hearing date no later than 30 days
from the date of this order and notify the parties and the Clerk of this Court of such date.
The trial court shall have a court reporter record the hearing and file the reporter’s record
with the Clerk of this Court no later than 30 days from the date of the hearing. The trial
court clerk is directed to file a supplemental clerk’s record containing the trial court’s
findings and conclusions, if any, with this Court within 30 days of the date of the hearing.
If the court reporter files the requested reporter’s record or info sheet within 10 days of
the date of this Order, this Court may consider withdrawing this Order.

       This appeal is abated, treated as a closed case, and removed from this Court’s active
docket. This appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record, the reporter’s record, and supplemental reporter’s record, if any, that comply
with this Order, are filed in this Court.

       It is so ORDERED.
Judge’s signature: ____/s/ Evelyn V. Keyes_________
                   x Acting individually     Acting for the Court
Date: __January 17, 2019_____




                                               2